Citation Nr: 1603495	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  07-12 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington 


THE ISSUES 

1.  Entitlement to service connection for a heart disability to include a heart murmur with chest pain.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to May 1993.

This matter comes before the Board of Veterans' Appeals' (Board) on appeal from April 2006 and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In March 2014, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ). 

In October 2014, the Board addressed multiple issues.  In pertinent part, the Board determined that new and material evidence had been submitted to reopen claims of service connection for a heart murmur with chest pain and for a left knee disability.  These issues were remanded so that the RO could adjudicate the claims on the merits.  The issues remaining on appeal were again remanded in June 2015.

The Board notes the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for a heart murmur with chest pain has been recharacterized as indicated on the front page of this decision.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 


FINDINGS OF FACT

1.  The Veteran does not have a heart disability to include a heart murmur.  

2.  Left knee disability is not attributable to service; arthritis was not manifest within one year of service and the most probative evidence establishes that there is no current diagnosis.


CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by service and valvular heart disease may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).  

2.  A left knee disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in February 2005, September 2005, and December 2007 letters prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, valvular heart disease will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


Heart

The STRs reveal that on enlistment examination in April 1971, the Veteran denied having any heart problems and the heart examination was normal.  Thereafter, in March 1972, the Veteran complained of chest pain.  An August 1972 heart examination was normal.  In June 1974, the Veteran complained of chest pain.  The impression was chest wall pain.  A February 1975 ECG revealed sinus bradycardia.  In June 1975, the Veteran complained of chest pain.  Heart examination was normal.  In August 1976, the Veteran complained of chest pain.  An August 1979 ECG yielded findings possibly consistent with pericarditis.  August 1979 clinical records noted that the Veteran had occasional chest pain which occurred when he ran.  However, that finding was not thereafter confirmed.  A February 1980 examination revealed normal heart examination.  A February 1982 examination also yielded normal findings.  A February 1982 ECG revealed profound sinus bradycardia at 42 minutes; otherwise normal.  A February 1984 examination yielded normal findings.  The Veteran reported having pain and pressure in his chest, but denied having heart problems.  A February 1984 ECG revealed sinus bradycardia and was within normal limits.  In August 1984, the Veteran complained of chest pain with exertion.  ECG showed that ST was consistent with repolarization.  An October 1985 the Veteran complained of chest pain.  It was noted to be non-cardiac in nature and that he had no history of cardiac risk factors.  ECG was normal.  A November 1988 examination revealed normal heart examination.  In September 1989, the Veteran complained of chest pain noted to be secondary to spasm or fixed lesion.  

In January 1991 and 1992, the Veteran reported that he had a heart murmur in conjunction with dental treatment.  Again, in January 1993, the Veteran was seen for a dental consult.  The Veteran reported that he had a history of a heart murmur as a child.  The examiner made note of "benign murmur" and the Veteran was cleared for dental treatment.

Post-service, in August 1993, the Veteran was afforded a VA examination.  At that time, the examiner noted that the Veteran was noted to have a heart murmur at the time of entry.  However, this is inaccurate as a heart murmur was not noted on entrance which revealed normal heart findings and no heart history.  The Veteran reported that about a year ago, during a stressful episode at work, he experienced significant chest pains.  A cardiac workup including treadmill in the past had been negative.  Current heart examiner revealed normal rate and regular rhythm, without ectopy.  There was a grade I/VI systolic murmur along the left sternal border.  S1 and S2 were within normal limits.  There was no S3, S4, lifts, heaves or clicks.  The impression of history of heart murmur since entry into the service; history of chest pains with episodes of stress.  The examiner indicated that the Veteran had negative treadmills in the past.  Current ECG was normal.  

In May 1995, the Veteran was afforded a VA examination.  At that time, the Veteran stated that he occasionally had an irregular heart rate, but was never diagnosed officially with any heart condition and never had a cardiology workup.  He denied chest pain or shortness of breath.  He was told that in the past, he had briefly a murmur inside his heart.  He indicated that during very strenuous activities, he occasionally had pressure inside his chest which quickly went away.  He denied any other problems with his heart.  On examination, heart sounds were normal.  There were no murmurs, rubs, or gallops.  ECG was borderline normal.  It was noted that there was minimal voltage criteria for LVH which might be a normal variant.

August 2004 records noted a possible mitral valve murmur.  In February 2005, the Veteran reported having chest pain.  In April 2005, chest wall pain was noted, but EKG was normal and there was no cardiopulmonary disease.  The Veteran complained of chest pain in records dated June to September 2005.  In July 2005, the Veteran reported chest pain.  X-rays revealed no cardiopulmonary disease and the ECG was normal.  In September 2005, the Veteran reported having occasional chest pain.  Thereafter, in October 2005, the Veteran's initial ECG was abnormal, but subsequent stress testing was normal.  

August 2010 records noted complaints of chest pain, but ECG and stress testing were normal.  X-rays also showed no cardiopulmonary disease.

In February and April 2013, the Veteran complained of chest pain.  However, it was noted that was unlikely cardiac in nature and EKG (in February 2013) was unremarkable.  In April 2013, the Veteran indicated that he would get chest pain or discomfort.  He stated that when he would get the phlegm in the back of the throat, he might get some substernal discomfort (tight feeling, nonradiating).  He denied getting any chest pain with exertion.  He also stated that he had cardiac stress test at VA about 2002.  In February 2014, the Veteran complained of chest pain.  However, it was noted that it was unlikely cardiac in nature and was rather due to GERD.  

In August 2015, the Veteran was afforded a VA examination.  At that time, the Veteran indicated that he first was aware that he had a heart murmur was when he had gone in for a dental appointment in 1993.  He was asked whether he had a high fever along with "Strep throat" when he was young and he told them yes.  He reported that he is not aware anything else was done regarding this condition except for him getting Penicillin before each dental procedure.  He further reported that he started to have chest pain at the beginning of his Air Force career.  He stated that he had EKGs and chest x-rays done at those times.  He currently indicated that he had never had any stress test done, admitting that the chest pain seemed to relate to the job stress and others.  He denied any current or recent chest pain episode.  It was indicated that the Veteran had not had a myocardial infarction (MI); congestive heart failure (CHF); cardiac arrhythmia; heart valve condition; infectious cardiac conditions, including active valvular infection (including rheumatic heart disease), endocarditis, pericarditis or syphilitic heart disease; pericardial adhesions; any non-surgical or surgical procedures for the treatment of a heart condition; hospitalizations for the treatment of heart conditions.  Heart evaluation was performed.  

The examiner stated that contrary to the Veteran's current adamant denial of ever having any stress test or work up for chest pain, a review of the available records showed that he had at least 2 prior stress test which were both normal.  The examiner further stated that a careful review of the Veteran's available submitted records showed that the Veteran really never had a proven heart murmur diagnosis.  Per his STRs, the first time the heart murmur was ever documented was in his 1991 dental visit survey questionnaires.  In the prior years' dental visits the Veteran did not disclose that he had had a heart murmur, nor he did in previous medical visits including Periodic Physical Examinations and Self Medical History Reports.  Further, nothing was done in response to the Veteran's very first disclosure of his having a heart murmur at the 1991 dental visit.  Then, in the next year dental visit in January 1992, it was documented that "Heart murmur" was again circled or disclosed from the Veteran.  The 1992 dentist noted that "no SBE coverage indicated per evaluation at Wilford Hall Med Center," but the actual records was not contained therein.  In January 1993, a dentist noted the Veteran's self declaration of having a history of heart murmur, and wrote: "no record found in record.  Pt cannot recall evaluation, recommend consult to ascertain existence of murmur."  The dentist placed an Internal Medicine Consult on the same day.  The consulted Internist documented that such a consult was placed because of the Veteran's claimed "history of heart murmur for need prophylactic antibiotic coverage."  According to the Veteran, on that date, he told the Internist that he had a history of murmur as a child with fever, making everyone the dentist and internist to assume that the Veteran might have Rheumatic Fever which, if true, might require him to have antibiotic pre dental treatment.  However, the consulted Internist documented a normal examination (no heart murmur detected/heard).  The Internist wrote "benign murmur," and "Physiologic heart murmur secondary to fever," and cleared the Veteran to have dental treatment.  The dentist then removed the heart murmur history on the next rewritten note of that visit of the same day.  The examiner indicated that what that meant was that the Internist did not hear a heart murmur on the Veteran.  Therefore, the Veteran did not have a heart valve problem caused by rheumatic fever as the heart murmur would be the sign of such past infection.  

Accordingly, the examiner opined that whatever fever he might have as child that resulted in whomever told the Veteran that he had a heart murmur was that the heart murmur, if it occurred at all, would have been a physiological heart murmur, a benign heart murmur, that resolved with the fever as sometimes could happen.  The examiner explained that this situation is similar to a heart murmur on a pregnant woman due to fluid overload/increase red blood volume secondary to being pregnant.  It would disappear once delivery of the baby happens.  The examiner further noted that the Veteran was a very poor historian.  The examiner indicated that first, regarding the heart murmur history claim by him on 1991, 1992 and finally on 1993 dental visits, in those he claimed to have heart murmurs as a child due to possible high fever implying his having rheumatic fever.  Yet, further careful reviewing his STRs showed that on his June 17, 1975 medical visit for his chest pain complaint, the Veteran told the examiner at that visit that he had "no history of rheumatic fever."  Moreover, at his Enlistment Physical and Self Report Medical History done in April 1971, the Veteran reported no heart problem and the examiner did not document any heart murmur.  Hence, the examiner opined that there was no heart murmur preexisting service as shown by objective evidence.  Secondly, although not pertaining to his chest pain or heart murmur issue, but pertaining to his being a poor historian, the Veteran insisted for a few medical visits that he had a prosthetic teste that caused him pain.  Yet, ultrasounds of the scrotum showed that there was no testicular prosthetic.  Third, on the day of current examination, the Veteran adamantly denied to the examiner that he ever had a stress test done for his chest pain as the only work ups he ever had were EKGs and chest x-rays.  However, the Veteran had two prior stress tests which both yielded negative results.  Finally, the Veteran also denied to the examiner that he could not recall what happened to his previous 2 or 3 applications for the issues of heart murmur and chest pain even though there were notices of denials in his record.  

In sum, the examiner noted that there was no additional evidence which showed that the Veteran had a heart murmur during his active service time or how its existence affected his chest pain and/or had anything to do with his chest pain which was conclusively shown to not be ischemic heart disease as shown on the prior stress tests.  Rather, the Veteran's current chest pain was most likely due to GERD/heart burn as stated in April 2013 and by the Veteran's admission on the current day of examination.  The Veteran stated that the chest pain in an April 2013 medical visit and by the Veteran's own admission that it always occurred at stressful times to him.  The examiner stated that this was not new as anxiety was also diagnosed as the main cause/etiology of his chest pain.  The examiner further indicated that the heart murmur that the Veteran first reported as having in 1991, 1992 and 1993 dental visits contradicted his prior reports on his Enlistment Medical Report and his June 1975 medical visit for chest pain, and throughout the years of all his medical visits and periodic physicals prior to the 1991 dental visit.  During his entire active duty, the examiner stated that there was no one single visit that it was documented by any examiner who actually heard a heart murmur on him during any of those examinations either for chest pain, or during regular visits, annual physical and so on.  The dentist in January 1993 placed the medical consult to ascertain once and for all whether the Veteran actually had a heart murmur that would require prophylactic antibiotic treatment.  The Internist who saw the Veteran on the very same day confirmed that the Veteran did not have a heart murmur by examination.  Further, he noted that the Veteran had claimed to have a heart murmur history from a fever as a child, implying that he might have had rheumatic fever, which would have contradicted the two aforementioned events (Enlistment Physical and Chest Pain visit in 1975) when he specifically denied having it.  The Internist with the totality of the facts (history and examination) declared that even if the Veteran's story of having high fever as a child and now had a heart murmur of which the Internist could not detect, was a transient and acute "physiologic heart murmur secondary to fever," if it ever existed as all.  Current physical examination revealed a regular heart rate and rhythm (RRR); negative gallup, and regurgitation.  There was no heart murmur/sound detected.

Taking all the above into consideration, the examiner stated the following.  The Veteran denied of having any heart problem at his enlistment physical in April 1971 and denied of having any rheumatic fever in June 1975.  The Veteran then provided different history in 1991, 1992 and 1993 at the dental visits when he put down as having a history of a heart murmur after childhood fever.  Taking at its face value from his being a poor historian and contradicted by all previous medical documentations, the consulted Internist on this issue on January 14, 1993, after examining the Veteran and listening to his report, opined that the Veteran might have had one during the time of his claim (childhood) of having a physiologic murmur (benign murmur) due to fever, which meant his heart murmur, if it existed at all during his childhood, would be an acute and transient one/event.  This was confirmed by the medical history of the Veteran during his entire active duty time as not a single medical provider heard the claimed murmur.  Thus, the examiner opined that the claimed heart murmur was less likely than not (less than 50 percent probability) occurred in or caused by the claimed inservice events as there was no objective evidence that it ever existed before or during the service at all.  Furthermore, because a heart murmur did not clearly and unmistakably exist prior to service and did not exist during his active service time, it is less likely than not (less than 50 percent probability) any subsequent or later heart murmur post the Veteran's active service is due to or related to the Veteran's active duty time.  Current examination revealed no heart murmur either at supine or sitting position along with Valsalva maneuver involved.  Additionally, the examiner opined that the claimed heart murmur is less likely than not (less than 50 percent probability) is related to or caused the Veteran's inservice chest pain complaints as the Veteran admitted that he seemed to be anxious and stressed at each of the chest pain episodes that he could remember; and at least in one visit in September 2005, that was the diagnosis (anxiety) for his chest pain along with the possibility of GERD causing it.  Finally, the Veteran stated at the examiner that he did not have any current or recent chest pain.  Therefore, the examiner concluded that there was no current disorder manifested by chest pain.  

The examiner subsequently submitted a statement indicated that there was no preexisting heart murmur because there never was any objective verifiable evidence that he ever had a heart murmur besides what he said during his service time at about 2 years before his discharged/retired time.  The examiner explained that a determination of whether "chest pain" is service-related is way too broad because it is a symptom, not a diagnosis or a condition.  For example, the examiner explained that there are at least 7 possible causes to chest pain (heart attack/heart etiology, lung/pleurisy pain etiology; GI/GERD etiology; skin etiology/shingle pain; bone/chondritis etiology; referred pain/etiology; and finally psychological  pain such as anxiety, among others).  At this juncture, the Board notes that service connection for both gastrointestinal and anxiety conditions have been denied and are not on appeal at this time.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the 1993 post-service examination reported the wrong medical history from the entrance examination.  However, the clinical findings on that examination are not invalid regarding current findings.  With regard to a medical opinion, the August 2015 VA examiner was aware of the Veteran's medical history, provided the most fully articulated opinion, and also furnished the most reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.

As noted, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later-claimed disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions,"  Id. at (b)(1).  Thus, at the time of entry, there is a presumption that a veteran entered in sound health.  Here, there is no evidence that at entry, there was any defect, infirmity, or disorder with regard to a heart disability on objective examination.  The Veteran reported no history of heart defect, infirmity, or disorder and the physical examination yielded normal findings.  Thus, the Veteran is entitled to a presumption of soundness.

Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service and that it was not aggravated during service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  In Wagner the Court established that the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153.

Although the Veteran reported a history of a heart murmur as a child in the early 1990's, the Veteran's personal report that he had a heart murmur prior to service, does not meet the burden of clear and unmistakable evidence that a heart murmur existed when he entered service.  That sole notation during service does not satisfy the standard of clear and unmistakable evidence required to rebut the presumption of soundness in light of the Veteran's numerous contradictory statements during service that he had no heart history, the current heart symptoms; the conflicting inservice medical findings as noted above including the normal physical examination; and the opinion of  the August 2015 VA examiner that the Veteran did not have a preexisting heart condition and was a poor historian.  

Thus, the Board finds that the Veteran did not have a heart defect, infirmity or disorder prior to entering service, and a heart defect, infirmity or disorder did not clearly and unmistakably pre-exist service; thus, the Veteran is entitled to the presumption of soundness.  38 U.S.C.A. § 1111.

The post-service August 1993 VA examination revealed that the Veteran had a grade I/VI systolic murmur along the left sternal border.  All other findings including ECG were within normal limits.  Moreover, the next May 1995 VA examination reflected normal findings.  August 2004 records noted a possible mitral valve murmur, but that was not confirmed.  Thereafter, there are no clinical findings for over a decade showing a heart murmur.  In fact, although the Veteran repeatedly reported having chest pain, all subsequent medical findings reflect no cardiopulmonary disease with normal stress testing and the chest pain was noted to be non-cardiac in nature and likely related the stress/anxiety or GERD.  The heart evaluation in August 2015 was normal and the most probative medical opinion dated in August 2015 concluded that the Veteran did not currently have a heart disability to include a heart murmur.  

The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

Here, there is no disputing the Veteran has continually complained of chest pain, both during service and since discharge.  The Veteran has also indicated that his chest pain is precipitated by stress, anxiety or gastrointestinal problems.  He is competent to report chest pain and the precipitating events and is credible in this regard.  The Board notes that the Veteran had medical training during service as a medical laboratory technician and as a dental technician.  However, the August 2015 VA compensation examiner specifically determined there is no current heart murmur or heart diagnosis, to account for this pain.  Moreover, the Veteran himself denied having any chest pain on examination or recent chest pain episodes.  In fact, at his Board hearing, the Veteran presented no testimony with regard to his claim of service connection for a heart disability to include a heart murmur.  To the extent that the Veteran claims that a heart murmur or other heart disability began during service, nothing in the record demonstrates that he has received any special cardiopulmonary or cardiovascular training.  Therefore, the Board finds that the medical expert opinion in August 2015 is more probative regarding the medical questions in this case because they are complex.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The VA examiner indicated that there was no current heart pathology including a clinical finding of a heart murmur.  

Therefore, in the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, service connection for a heart disability to include a hearing murmur is not warranted on a direct basis.  Further, service connection for valvular heart disease is not warranted on a presumptive basis as there is no diagnosis of valvular heart disease.


Left Knee

The STRs show that in February 1977, the Veteran was treated for left knee pain after he fell on it while playing basketball.  The x-ray was negative for fracture.  The diagnosis was traumatic contusions.  On September 27, 1978, the Veteran was involved in an automobile accident and was treated for an abrasion on the back of his leg.  The Veteran indicated that he injured his left leg in this accident, but there was no complaint of knee pain or clinical findings.  In September 1979, the Veteran was seen for treatment of minor left knee abrasions to the anterior patellar area.  The abrasions were sustained in a football injury.

Post-service, in August 1993, the Veteran was afforded a VA examination.  At that time, the examiner noted that the Veteran had experienced left knee pain which had been present since 1976.  The Veteran related that he had sustained numerous football injuries to the left knee.  Examination of the left knee revealed minimal crepitus.  Range of motion was full and there was no swelling or instability.  The impression was history of intermittent left knee pain with normal range of motion.  X-rays were negative.  No specific diagnosis was made otherwise.

In May 1995, the Veteran was afforded another VA examination.  Examination of the left knee was normal.  

The Veteran suffered a fall while working in January 2003; however, only a right knee injury was noted which required subsequent surgeries.  

In an April 2007 letter from Madigan Army Medical Center indicated that the Veteran had bilateral knee degenerative joint disease and had undergone knee injections.  

In February 2014, the Veteran complained of knee pain.  The diagnosis was ostearthritis, but the examiner indicated that x-rays needed to be obtained.  There is no record of an x-rays showing osteoarthritis.

In August 2015, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he injured his left knee playing tackle football in the early 1980's.  He also reported that he played basketball and injured it before that in 1977/1978.  Despite those injuries, he was able to stay in the Air Force for about 11 more years.  He stated that he had to have surgery on it in 2002 which was 9-10 years after his active service time.  He stated that the surgery was arthroscopic taking out the medial meniscus.  He admitted that he had injured both of his knees doing civilian construction works after his Air Force separation and that both knees were surgically repaired.  Moreover, because those subsequent knees injuries were worked related, he received monetary benefits from Workman Compensation for them.  On current examination, the Veteran was uncooperative.  He was actively resisting the examination of the knees, refusing to bend/flex at all, stating that it hurt.  Yet, he had no problem bending the knees to take off his pants, shoes and socks for examination and walking to the examination table with his legs hanging at 90 degree angle.  But at supine position, he refused to even bend/flex it at all.  However, the Veteran has no problem flexing his knees with sitting down, taking off his pants, putting them back on and walking really fast at a pace that almost to a slow jog right out of the door from the examiner's room to the building entrance once the examination was over. 

The examiner noted that the Veteran admitted that he had bilateral knees meniscal injury due to his civilian works for which he received Workman Compensation. benefits.  However, available records only showed January 2003 and April 2004 surgeries of the right knee; but no clear evidence that surgery ever was done on the left knee despite his statements otherwise.  The examiner noted that x-rays were performed in March 2015.  There was no evidence of fracture or dislocation.  There was likely enchondroma, a type of benign, noncancerous, bone tumor that originated from cartilage.  Cartilage is the specialized, gristly connective tissue from which most bones develop in the distal femoral metaphysis.  Soft tissue diffuse edema and may be more focal over the lateral knee joint.  Mild spurring of the medial tibial spine was present.  

The examiner noted that in reviewing the Veteran's available submitted records, specifically his STRs, showed that he did not have any more complaints of left knee problem after his inservice complaint of the left knee' skin abrasion from playing football, for the remaining period of his active service time.  The examiner noted that there were only had about 3 documented complaints regarding his left knee post-service.  Currently, the Veteran refused to cooperate with the examination.  Once the examination was over, the Veteran walked out in a brisk walk, almost a slow jog pace, without any noted gait or balance difficulty, able to have normal walking stride in a fast pace with erect good posture.  The examiner also noted that the Veteran was able to bend his knees to sit down to remove his shoes and socks for examination and to put them back on without any difficulty or in pain to both knees' joints.  His leg muscles were well tone and very strong as he was active resisting all attempts by this examiner to flex the knees.  The examiner indicated that the Veteran had been diagnosed with osteoarthritis, but x-rays showed no osteoarthritis, but rather only mild spurring of the medial tibial spine.  The examiner indicated that the x-rays also did not show degenerative joint disease.  The examiner opined that it is less likely than not (less than 50 percent probability) related to or incurred to any event or injury (skin abrasion) during his active service.

The Board notes that there is only one medical examiner's opinion of record.  Inasmuch as the VA opinion clearly was based upon both examination of the Veteran and consideration of his documented medical history and statements, and because the rationale underlying the opinion is reasonable and consistent with the evidence of record, this opinion constitutes the most probative evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  

Although the Veteran has medical experience background, the Board notes that the Veteran did not cooperate during his examination and has historically been a poor historian.  In the June 2015 Board remand, the Board acknowledged the Veteran's testimony at the Board hearing that he did not want to be scheduled for any further VA examinations.  However, the Board cautioned that VA cannot obtain VA examinations without the Veteran's cooperation and indicated that his cooperation was necessary.  Although he reported to the examination, he did not cooperate with the examination itself.  The Court has held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In sum, the Veteran suffered left knee injuries during service, sustaining abrasions and contusions.  Although there was a post-service notations of degenerative joint disease and osteoarthritis, such was not confirmed on x-ray; likewise, the August 2015 VA examiner indicated that osteoarthritis and degenerative joint disease were not shown.  The Board accepts the VA examiner's opinion in that regard; thus, there is no chronic disability by way of arthritis with regard to the left knee.  The Veteran indicated that he injured both knees, post-service, which resulted in bilateral knee surgeries.  However, the records only show right knee injury and surgeries.  The March 2015 x-rays did reveal mild spurring and therefore left knee disability; however, the VA examiner opined that any current disability is not etiologically related to any inservice left knee injury.  As noted, the Board finds this opinion to be probative.  This opinion outweighs the Veteran's own opinion to the contrary because the Veteran's statements are contradictory and he displayed uncooperative behavior thereby diminishing his intent and therefore credibility.

Therefore, service connection for a left knee disability is not warranted on a direct basis.  Further, service connection for arthritis is not warranted on a presumptive basis as there is no current diagnosis.

Conclusion

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claims, and they must be denied.


ORDER

Entitlement to service connection for a heart disability to include a heart murmur with chest pain is denied.

Entitlement to service connection for a left knee disability is denied.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


